Citation Nr: 0002703	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for temporomandibular 
joint dysfunction syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from November 1985 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in October 1997.


FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.

2.  An RO decision in August 1989 denied service connection 
for migraine headaches; no appeal was taken from that 
decision, and it has become final.

3.  No medical evidence has been presented subsequent to the 
1989 decision which shows that the veteran currently has a 
headache disorder which is a separate and distinct 
disability, as opposed to being simply one of the many 
manifestations of her service-connected fibromyalgia 
disability, or that any such headache disorder is causally 
related to her active military service.

4.  The veteran had acute and transitory episodes of 
thoracic, cervical, and lumbar pain in service.  

5.  No medical evidence has been submitted to show that the 
veteran currently has a spinal disability which is separate 
and distinct from the generalized back pain with tender 
points which is symptomatic of her service-connected 
fibromyalgia. 

6.  During her active service, the veteran experienced pain 
and decreased hearing in her left ear, accompanying by 
cracking and popping sounds with swallowing and yawning, and 
bilateral temporal headaches, all of which can be symptoms of 
temporomandibular joint dysfunction syndrome.

7.  Following her separation from service, temporomandibular 
joint dysfunction syndrome was diagnosed.


CONCLUSIONS OF LAW

1.  The 1989 RO decision denying entitlement to service 
connection for migraine headaches is final; new and material 
evidence to reopen the veteran's claim has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2.  A well-grounded claim for service connection for a back 
disorder has not been submitted.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).
  
3.  Temporomandibular joint dysfunction syndrome had its 
onset during the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The report of the veteran's service entrance examination 
contained no complaints or findings of any back, headache, or 
temporomandibular joint problems.  In December 1985, it was 
noted that the veteran had very mild thoracic scoliosis.  In 
January 1986, she presented with complaints of a three week 
history of upper thoracic pain after carrying a rucksack.  
Palpable tenderness was noted over the thoracic paraspinal 
muscles in the T3-T8 area bilaterally.  The assessment was 
rule out thoracic paraspinal muscle strain.  While attending 
physical therapy for her thoracic muscle strain, later in 
January 1986, the veteran reported having pain in her low 
back.  In February 1986, the veteran was hospitalized for 
three days for left otitis media and conjunctivitis.  Later 
that month, she complained of a one week history of headaches 
after arising in the morning.  The assessment was probable 
sinus congestion.  In March 1987, she presented with 
complaints of low back pain.  She reported that she thought 
she had pulled a muscle.  She also complained of having 
headaches with her periods [presumably she was referring to 
her menstrual periods], which started in the right temporal 
region and then became centralized.  The headache pain was 
described as aching, and was reportedly improved with the use 
of antihistamines, but not with aspirin.  The headaches 
reportedly lasted three to four days.  It was noted that her 
right temporal area was tender to palpation.  X-ray studies 
of the veteran's skull were normal.  The assessment was 
headache with periods, probably muscle contraction, and low 
back pain secondary to lumbosacral strain.  In June 1987, she 
again complained of headaches.  It was noted that she took 
Midrin for her constant bitemporal headache pain, and that 
she had a history of somatic dysfunction of the cervical 
spine with muscle contraction headaches.  The assessment was 
muscle contraction headache exacerbated by field duty and 
inhalant allergy.  In February 1988, the veteran complained 
of a two week history of decreased hearing in her left ear.  
She stated that she might have had a recurrence of her left 
ear infection two months earlier.  She complained of slight 
pain in her left ear, and some popping and cracking sounds in 
her left ear with swallowing and yawning.  The assessment was 
decreased hearing.  In July 1988, the veteran complained of 
having sinus headaches.  In the history portion of the report 
of the veteran's September 1988 physical examination for the 
Medical Evaluation Board, she checked a block indicating that 
she had frequent or severe headaches, but did not check 
anything to indicate whether or not she had recurrent back 
pain.  No findings were made of any back, headache, or 
temporomandibular joint disorder.  The Medical Evaluation 
Board recommended the veteran be separated from service due 
to her knee and pes planus disorders.  In December 1988, the 
veteran presented with complaints of a two week history of 
bitemporal headaches.  She reported that she had a history of 
similar headaches in the past, and had gotten good relief 
with Midrin.  She also complained of mild sinus congestion.  
The assessment was recurrent headaches.    

In January 1989, the veteran filed a claim for service 
connection for muscle spasm headaches, inter alia.

The report of the veteran's May 1989 VA examination noted 
that she complained of a three year history of temporal 
headaches, which were not associated with any visual or focal 
problems.  She also complained of having occasional sinus 
headaches, and reported having had a history of headaches 
prior to service after her periods started.  The examiner's 
assessment was mixed cephalalgia, with history of probable 
migraine in childhood after her periods started, with no 
recent change in character.  The listed diagnosis was 
headaches, cause undetermined.

In August 1989, the RO issued a rating decision denying 
service connection for migraine headaches.  The veteran was 
notified of that decision by letter dated August 28, 1989.  
She did not appeal that decision, and it became final.

The claims file contains records from the North Carolina 
Department of Human Resources dating from December 1989 
through May 1991.  In December 1989, the veteran complained 
of back pain.  It was noted that there was moderate 
tenderness in the lower back on palpation and flexion.  A 
finding was made of musculoskeletal pain.      

The veteran was treated at the United States Army Health 
Clinics at Fort Wainwright and Fort Greely, Alaska during the 
period from October 1991 through April 1994.  In November 
1991, she reported having a tension headache and stated that 
she had not had one since 1989.  In February 1993, she 
complained of a ten day history of headaches.  

The claims file contains records of the veteran's outpatient 
treatment at VA medical facilities during the period from 
February 1993 through June 1998, all of which have been 
reviewed by this Board.  In February 1993, she complained of 
a ten day history of daily headaches.  It was noted that 
there was tenderness at the left temporomandibular joint when 
she tried to open her mouth wide.  The assessment was rule 
out temporomandibular joint syndrome and rule out tension 
type headaches.  

The claims file contains treatment records from Dennis B. 
Claridge, D.D.S. for the period from March 1993 through May 
1995.  In March 1993, Dr. Claridge noted that the veteran 
complained of headaches and problems with the left 
temporomandibular joint.  He prescribed a mouth splint.
 
The veteran's VA outpatient treatment records show that in 
May 1994, she complained of chronic ear pain.  The 
impressions included temporomandibular joint syndrome.  In 
March 1995, the veteran complained of headaches caused by 
dental problems.  The diagnosis was headache and neck pain.  

Dr. Claridge's records from March 1995 show that the veteran 
had been clenching her teeth.  In April 1995, the veteran 
reported to him that her left temporomandibular area was 
making a constant cracking sound.

The veteran's VA outpatient treatment records reflect that in 
June 1996, she presented with complaints of bilateral 
temporal headaches and jaw pain since the 1980's.  No 
crepitus of the temporomandibular joints was observed.  The 
impression was headache and jaw pain possibly due to 
temporomandibular joint dysfunction.  In August 1996, she 
complained of recurrent back pain since military service.  It 
was noted that there was palpable tenderness in the area of 
the T3 to T10 vertebrae, bilaterally, right greater than 
left.  The assessment was mid-trapezius/rhomboid strain 
probably postural related.  In September 1996, it was noted 
that she had a paraspinous spasm.  The impression was low 
back syndrome.  In October 1996, the veteran reported that 
her foot pain had radiated up to her lower back.  It was 
noted that she had spinal curvature lordosis of the lumbar 
spine, with full range of motion.  Tenderness was observed in 
the lumbar spine, and the right portion of the cervical 
spine.  The veteran complained of a burning sensation.  X-ray 
studies of the lumbar spine showed minimal levoscoliosis, and 
a normal lumbar spine.  X-ray studies of the cervical spine 
were normal.  The impression was acute back pain.

The report of the veteran's October 1996 VA dental 
examination noted that she presented with complaints of 
soreness and tightness with normal opening of her mouth, and 
when eating or chewing, headaches with constant soreness in 
the temporal areas bilaterally, popping in her ear especially 
when stressed, spasm in her neck sometimes when yawning, an 
inability to chew gum due to pain, and a vise like feeling in 
her head.  The examiner observed that her opening was normal 
with tightness bilaterally, and soreness to palpation at the 
temporal areas and at the temporomandibular joints 
bilaterally.  A popping was heard bilaterally on 
auscultation.  She had normal excursive movements bilaterally 
of approximately six to eight millimeters, with temporal 
pain.  There was normal protrusive movement of approximately 
eight millimeters, with pain.  The diagnosis was bilateral 
temporal pain and bilateral temporomandibular joint pain on 
opening and to palpation.

The claims file contains a letter, dated in October 1996, 
from Michael F. Rapp, M.D., of Lincoln, Nebraska.  Dr. Rapp 
stated that the veteran consulted him with complaints of 
sinus headaches, mainly located in the frontal and maxillary 
regions.  His impression was chronic rhinitis, probably 
vasomotor.

The report of the veteran's October 1996 VA examination of 
her spine noted that she had good muscle mass in her back and 
no fixed postural abnormalities.  Focal tenderness to 
palpation was observed over the right sciatic notch, and over 
several areas along the cervical, mid-thoracic, and lumbar 
spine.  X-ray studies of the cervical and lumbar spine were 
normal.  The impression was diffuse neck and upper and lower 
back pain, without any evidence of neurologic involvement at 
that time.

In December 1996, the RO issued a rating decision finding 
that no new and material evidence had been submitted to 
reopen a claim of service connection for migraine headaches, 
and denying service connection for a spinal disorder and for 
temporomandibular joint dysfunction syndrome, inter alia.  
The veteran filed a notice of disagreement and appealed from 
that decision.

The veteran's VA outpatient treatment records show that she 
was diagnosed with chronic low back pain in March 1997.  In 
June 1997, it was noted that she had tenderness at the area 
of the T4-T5 vertebrae with radiation on the right side.  X-
ray studies of the spine showed mild degenerative joint 
disease at the T4-T5 vertebrae.  On another occasion in June 
1997, paraspinous muscle spasm was noted at the level of the 
L2-L5 vertebrae.  In July 1997, the veteran presented with 
complaints of back pain, stiffness, and spasm.  The 
impression was fibromyalgia syndrome.  In August 1997, it was 
noted that she had complaints of severe sacroiliac and mid-
back pain.  It was further noted that after the veteran found 
out that she had fibromyalgia and got medication for that 
disorder, it alleviated her discomfort.

During her personal hearing in October 1997 before a Hearing 
Officer at the RO, the veteran testified that the headaches 
she experienced in her temporal areas were not the same 
headaches that she experienced from sinus infections.  She 
stated that they were located in different areas of her head 
and that she could tell the difference between the two types.  
She reported that the temporal headaches could sometimes last 
up to two months, and even if she was not having headaches, 
her temples could stay sore for up to ten days.  She also 
reported that she got pain in the back of her neck when she 
got the temporal headaches.  She stated that her headaches 
had increased in frequency, and reported that her doctor told 
her they were related to her fibromyalgia.  She testified 
that she had lost work due to her incapacitating headaches.  
The veteran further testified that her dentist told her she 
had a temporomandibular joint problem that was separate from 
her headaches, and that a private orthodontist prescribed a 
special mouthpiece to keep her from grinding her teeth.  She 
stated that fibromyalgia could also be responsible for 
temporomandibular joint problems.  She testified that her 
burning upper back pain started in January 1986, and that her 
lower back pain began in 1996.  The veteran's service 
organization representative acknowledged that fibromyalgia 
could be responsible for all of the veteran's claimed 
disorders.  

During a December 1997 VA outpatient treatment visit, the 
veteran complained of a flare up of her fibromyalgia with 
headaches, increased temporomandibular joint symptoms, and 
back pain.  The impression was flare up of fibromyalgia.  X-
ray studies of the veteran's cervical, thoracic, and lumbar 
spine, taken in January 1998, were unremarkable.

Attached to her substantive appeal, filed in February 1998, 
the veteran submitted articles relating to fibromyalgia, 
which stated, inter alia, that fibromyalgia could produce 
muscle spasm.

The veteran was evaluated at the Arthritis Center of 
Nebraska, in Lincoln, Nebraska, in March 1998.  She 
complained of severe pain over her whole back.  She reported 
burning pain in her mid-back, and intense burning spasms in 
her lower back, morning stiffness, and constant pain.  She 
also complained of tension headaches in her temporal areas.  
The diagnosis included fibromyalgia.

During her March 1998 VA examination for fibromyalgia, the 
veteran complained of back pain most of the time, and 
headaches three times a month.  She reported that each 
headache would last from five to seven days.  It was noted 
that there were several trigger points present over the low 
back.    

The claims file contains a letter, dated in June 1998, from a 
VA physician.  The doctor stated he had treated the veteran 
since 1995.  He noted that she had complained of headaches, 
back pain, and other symptoms, which had gradually worsened 
until, in July 1997, a diagnosis of fibromyalgia syndrome was 
firmly established.

The report of the veteran's June 1998 VA temporomandibular 
joint consultation noted that the pain was localized to the 
masticatory muscles bilaterally.

By rating decision in June 1998, the veteran was granted 
service connection for fibromyalgia.  The RO indicated its 
belief that the veteran's headaches and musculoskeletal 
problems were due to her fibromyalgia.  Fibromyalgia is a 
disability which is rated by the VA under Diagnostic Code 
5025.  

Diagnostic Code 5025 provides ratings which may be assigned 
for fibromyalgia (fibrositis, primary fibromyalgia syndrome), 
depending on the severity of a veteran's widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Widespread pain is 
defined as being pain in both the left and right sides of the 
body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Code 5025.  (Emphasis 
added).

II.  Headache Disorder

Since the 1989 decision by the RO denying service connection 
for migraine headaches is final with respect to the evidence 
then of record; the claim may not be reopened unless new and 
material evidence is received. 38 U.S.C.A. §5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998); Fossie v. West, 12 Vet.App. 1 (1998).   Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  
38 C.F.R. § 3.156.  

The evidence considered by the RO at the time of the 1989 
decisions consisted of the veteran's service medical records, 
her original claim for VA benefits for muscle spasm headaches 
received in January 1989, and the report of her May 1989 VA 
examination.

The evidence reviewed by the RO at that time showed that 
prior to her entry into active service the veteran had a 
history of headaches which were probably migraine in type.  
The veteran's service medical records showed that she had 
complained on several occasions of headaches in the temporal 
areas, often in conjunction with her periods or with pain in 
her neck.  However, at the time of the veteran's separation 
from service, no diagnosis of any headache disability had 
been made.

The RO issued a decision in August 1989 denying service 
connection for migraine headaches.  The veteran did not 
appeal the 1989 rating decision, and it has become final.

The evidence received since the RO's 1989 rating decision 
consists of the veteran's statements in support of her claim, 
notice of disagreement, and substantive appeal, reports of 
the veteran's VA outpatient treatment for the period from 
February 1993 to June 1998, the reports of the veteran's 
October 1996 and March 1998 VA examinations, treatment 
records from Doctors Claridge and Rapp, an evaluation from 
the Arthritis Center of Nebraska, treatment records from the 
United States Army Health Clinics at Fort Wainwright and Fort 
Greely in Alaska, a June 1998 letter from the veteran's 
treating VA physician, records from the North Carolina 
Department of Human Resource, and the veteran's testimony at 
her October 1997 personal hearing before a Hearing Officer at 
the RO.

In her statements in support of her claim, her notice of 
disagreement, her substantive appeal, and her October 1997 
hearing testimony, the veteran asserted that she developed a 
headache disorder during her active military service. 

Upon consideration of all the evidence of record, the Board 
finds that no new and material evidence has been submitted to 
reopen the veteran's claim.  The medical evidence submitted 
after the RO's 1989 decision pertains primarily to her recent 
problems with headaches, and does not address the key issue 
of whether those problems either had their onset during, or 
were aggravated beyond normal progression by, the veteran's 
active service.  

Further, the medical evidence submitted after the RO's 1989 
decision tends to show that the veteran's headaches, which 
have been characterized variously as muscular contraction 
headaches and tension headaches, are actually symptomatic of 
her underlying service-connected fibromyalgia disability, 
rather than being a separate and distinct disability on their 
own.  As the RO has correctly pointed out, the evaluation of 
the same manifestation under various diagnoses is to be 
avoided. 38 C.F.R. § 4.14 (1999).  Thus, as headaches are a 
part of the veteran's fibromyalgia disability which is 
already service-connected, the award of a separate grant of 
service connection for headaches would not be appropriate in 
the absence of a distinct diagnosis of a separate headache 
disability.  

Therefore, upon review of all the evidence of record, the 
Board notes that although some of the evidence received since 
the 1989 rating decision is "new", in the sense that it is 
not merely duplicative of what was contained in the claims 
file at the time of that decision, it is not "material" 
evidence since it does not provide any new medical opinion, 
or medical treatment record, based on a review of the 
veteran's service and post-service medical records, and not 
merely on the history recounted by the veteran, showing that 
the veteran has a headache disability which was caused, or 
aggravated, by her active military service.  While the 
veteran may well believe that she has such a disability, she 
is a lay person and, as such, is not considered a legally 
competent witness qualified to offer an opinion on that 
medical issue.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that new and material evidence 
has not been presented to reopen the veteran's claim of 
entitlement to service connection for a headache disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  See 
Warren v. Brown, 6 Vet. App. 4, 5-6 (1993), Manio v. 
Derwinski, 1 Vet. App. 140 (1991).


III.  Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (Emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that she developed a back disorder during 
her active military service.

As noted above, the veteran experienced acute and transitory 
episodes of thoracic, cervical, and lumbar pain during her 
active service.  However, in the history portion of the 
report of the veteran's September 1988 physical examination 
for the Medical Evaluation Board, she did not check the block 
indicating that she had recurrent back pain, and no findings 
were made of any back disorder. 

The veteran has complained on many occasions since her 
separation from service about pain in various areas of her 
back.  However, no firm diagnosis of any back disorder has 
been made, and X-ray studies of the veteran's spine are 
unremarkable.  

No medical evidence has been presented to show that, apart 
from the generalized back pain and point tenderness which is 
symptomatic of her service-connected fibromyalgia, the 
veteran has any separate back disability.
  
Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry her burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that she has submitted a well-
grounded claim for service connection for a back disorder.  
The veteran asserts that that disability is causally related 
to her active service.  However, while she is certainly 
capable of providing evidence of symptomatology, as a 
layperson she is not considered legally capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  

Thus, the veteran has not submitted any medical opinion or 
other medical evidence, which supports her claim.  Therefore, 
the claim may not be considered well-grounded.  38 U.S.C.A. § 
5107(a).  Since the claim is not well-grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

As the foregoing explains the need for competent medical 
evidence showing that the veteran has a back disability which 
is causally related to her active military service, the Board 
views its discussion above as sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for the claimed disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).

IV.  Temporomandibular Joint Dysfunction Syndrome

Initially, the Board notes that this claim has been determined 
to be well-grounded within the meaning of 38 U.S.C.A. § 5107, 
and that all relevant facts have been properly developed for 
this appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The service medical records show that, in February 1988, the 
veteran complained of pain and decreased hearing in her left 
ear, accompanied by cracking and popping sounds with 
swallowing and yawning, and bilateral temporal headaches.  
Temporomandibular joint dysfunction syndrome was diagnosed 
after her separation from service.  All of these post-service 
diagnoses are based on findings that are similar to those 
noted in service, such as, ear pain, cracking sounds, jaw 
pain and popping sounds.  

The Board notes that the definition of temporomandibular 
joint dysfunction syndrome, as contained in the 28th edition 
of Dorland's Medical Dictionary (1994) is:
	a symptom complex described as consisting of partial 
deafness,
	stuffy sensation in the ears, tinnitus, clicking and 
snapping in 
	the temporomandibular joint, dizziness, headache, and 
burning
	pain in the ear, throat, tongue, and nose . . ..

Giving the veteran the benefit of the doubt, as required by 
38 U.S.C.A. § 5107, the Board finds that there is at least a 
reasonable probability that the symptoms the veteran reported 
in service are reasonably related to her current diagnosis of 
temporomandibular joint dysfunction syndrome, and thus 
service connection is warranted.

Therefore, upon consideration of all the evidence of record, 
the Board finds that the evidence reasonably supports a grant 
of direct service connection for temporomandibular joint 
dysfunction.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a headache disorder, is not 
re-opened, and the appeal is denied.

As a well-grounded claim for service connection for a back 
disorder has not been submitted, the appeal is denied.

Service connection for temporomandibular joint dysfunction 
syndrome is granted.


		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

